Citation Nr: 0521681	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability, manifested by multiple surgeries 
and lateral meniscus repair and distal alignment with lateral 
release.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1993 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for status post repeated arthroscopic surgeries with lateral 
meniscus repair and distal realignment with lateral release 
of the left knee with a 10 percent rating.  The veteran 
requests a rating of 20 percent.

In December 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in July 2005.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate her claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A left knee disability, manifested by multiple surgeries 
and lateral meniscus repair and distal alignment with lateral 
release is manifested by limitation of flexion with pain, 
some instability, and greater limitation of motion due to 
pain on use, including use during flare-ups.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a left knee 
disability, manifested by multiple surgeries and lateral 
meniscus repair and distal alignment with lateral release, 
based on an initial determination, has been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5258-5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

On December 17, 2003, the case was remanded for additional 
development, to include informing the veteran of the 
requirements of VCAA as it pertains to an increased rating 
issue.  A review of the file indicates that this was not 
properly completed.  On December 22, 2003, VA General Counsel 
(GC) provided a precedent opinion stating that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOGCPREC.No. 8-2003 (Dec. 22, 2003).  
Because of the GC opinion, and upon review of this case, the 
Board is of the opinion that the need for a remand has been 
superceded by the GC opinion.

Furthermore, the veteran, in a March 2005 letter, indicated 
that she felt a 20 percent rating was justified in this case.  
Because of the Board's decision to increase the rating to 20 
percent for the left knee, this is a full grant of the 
benefit sought by the veteran, and not to undertake any 
additional development for VCAA is harmless error.   

Factual Background

A rating action in December 2001 awarded the veteran service 
connection for a left knee disability, manifested by multiple 
surgeries and lateral meniscus repair and distal alignment 
with lateral release.  Based on a review of the service 
medical records, private medical records, and a November 2001 
VA orthopedic examination, a 10 percent rating was assigned, 
effective July 23, 2001.  The veteran has timely appealed the 
rating assigned.

Service medical records reflect a twisting injury to the left 
knee in 12 reflect a twisting injury to the left knee in 
December 1995, with arthroscopic surgery on the knee in March 
1996, after conservative treatment proved ineffective.

Postservice, in September 1998, during private 
hospitalization, the veteran underwent a chondroplasty of the 
lateral femoral condyle, and a synovectomy for internal 
derangement of the left knee.  

Associated with the claims folder are private medical records 
from B.S.Z., M.D., dated from November 2000 to October 2002.  
These records reflect that in January 2001 she underwent a 
diagnostic arthroscopy of the left knee, and in March 2001, a 
left distal realignment was performed.  Post-surgical office 
visits in June and August 2001 reflect a normal range of 
motion with excellent patellar tracking and no significant 
tracking. There was good strength, but some weakness and 
quadriceps atrophy

A VA orthopedic examination was performed in November 2001.  
A history of the left knee surgeries was noted.  The veteran 
complained of pain, stiffness, swelling, and inflammation 
which flared up with activities such as walking or prolonged 
standing, or playing with her children.  She was unable to 
bend her knee.  She had a pinching feeling in the knee, and 
experienced difficulty driving.  She took prescribed 
medications during flare-ups, and heart and resting the knee 
helped.  During acute flare-ups, her activities were 
significantly impaired.  Objective examination of the left 
knee revealed that posture and gait were normal.  She was 
unable to walk more than 1/2 mile, or stand for more than 15 
minutes.  The knee was swollen.  Range of motion of the left 
knee was to 100 degrees, with pain beginning at 90 degrees.  
Drawer and McMurray tests were normal.  There was tenderness 
at the lateral epicondyle.  The physician commented regarding 
the DeLuca issue that the left knee was limited significantly 
by pain, but there was no constitutional evidence of 
arthritis.  Daily activity was significantly limited because 
of left knee pain and stiffness.  There was limitation during 
acute flare-ups affecting stair climbing, prolonged walking 
or standing.  X-rays of the knee showed the joint space to be 
intact.  There was a screw at the upper end of the tibia.  
There were no fractures or tumors.
Private medical records beginning in June 2003 reflect 
ongoing evaluation and treatment of the left knee.  In 
essence, private health care providers noted full, pain-free 
range of motion of the left knee, joint line and facet 
tenderness, and stability to valgus and varus stress.  
Extension against resistance was painful at 45 degrees.  
Magnetic resonance imaging was normal, and revealed no sign 
of degenerative changes.  

A VA orthopedic examination was performed in July 2004.  The 
veteran related a history of several left knee surgeries.  
After the first surgery, cartilage would get loose in the 
knee and caused her knee to lock, causing her to fall.  She 
was employed by a firm but able to work on her computer at 
home.  She had been forced to quit a job selling cars, due to 
knee swelling.  She took Motrin three times daily, and 
attended physical therapy twice a week.  Her knee buckled 
occasionally, about once a week if she stood too long.  It 
would hurt for about an hour after it buckled.  On objective 
examination, the veteran walked across the room without 
assistive devices, but with a slight limp.  There was pain in 
the medial aspect of the knee.  When she stood, she flexed 
the left knee, putting more weight on the right leg.  There 
was 10 degrees of genu valgus.  In a sitting position, she 
was able to flex the knee to 90 degrees, but complained of 
pain, at the anterior aspect of the knee, but more so the 
insertion of the quadriceps tendon into the superior pole of 
the patella.  She was only able to squat to about 30 degrees, 
with pain.  There was full extension of the left knee when 
sitting, with flexion to 113 degrees.  At the conclusion of 
the examination, the examiner commented that he could not 
find any objective evidence of instability or locking.  There 
was painful decreased full flexion of the left knee.  Based 
on objective findings, it was concluded that there would be 
some increased fatigability of the left lower extremity.  Her 
condition would interfere with prolonged standing and walking 
as well as climbing, crawling, squatting, and sitting for 
long periods.

In October 2004, at a private hospital, a diagnostic 
arthroscopy of the left knee was performed, revealing grade 2 
and 3 chondromalacia in the central lateral patella.  Five 
days after surgery, the stitches were removed, and physical 
therapy was recommended.  

When the veteran's left knee was examined by a private doctor 
in February 2005, patellofemoral crepitation was noted.  
There was tenderness everywhere about the knee.  No gross 
instability was noted in the tibial or femoral joint.  There 
was no significant tenderness towards medial or lateral 
subluxation.  Range of motion was 0 to 100 degrees before 
significant pain was noted.  X-ray films demonstrated no 
obvious fractures.  No significant arthrosis was seen.  A 
brace and a TENS trial were recommended.  Records through 
June 2005 show similar findings.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2004).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2004)

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2004)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
3
0

Moderate
2
0

Slight
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004)

5258
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004)

5259
Cartilage, semilunar, removal of, symptomatic  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2004)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
3
0

Flexion limited to 30°
2
0

Flexion limited to 45°
1
0

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004)

5261
Leg, limitation of extension of:

Extension limited to 45°  
5
0

Extension limited to 30°
4
0

Extension limited to 20°
3
0

Extension limited to 15°
2
0

Extension limited to 10°
1
0

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, 
requiring brace  
4
0

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004)

5263
Genu recurvatum (acquired, traumatic, with weakness 
and   
insecurity in weight-bearing objectively 
demonstrated)
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5263 (2004)

Analysis

The evidence of record has been carefully reviewed.  The 
veteran is presently in receipt of a 10 percent rating for 
left knee pathology.  She maintains that a 20 percent rating 
is in order.  

When comparing the medical evidence to the diagnostic 
criteria cited above, it is apparent that many of the 
Diagnostic Codes do not apply to this situation.  There is no 
ankylosis of the knee joint.  Range of motion of the knee is 
not so limited as to meet the criteria for even a 0 percent 
rating under the codes for flexion or extension of the knee.  
There is not objective evidence of subluxation or lateral 
instability.  There is no dislocation of the semilunar 
cartilage, nor is there malunion of the tibia or fibula.  
Therefore, Diagnostic Codes 5265 through 5263 cannot be a 
basis for a higher rating.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

However, the veteran complains of pain.  The VA examiners in 
2001 and 2004 agree that there is significant functional loss 
due to weakness, fatigability, or pain on movement of a 
joint, and that there is a greater limitation of motion due 
to pain on use, including use during flare-ups.  In the 
Board's opinion, resolving doubt in the veteran's favor, 
because of the additional problems noted during flare-ups, an 
additional 10 percent rating should be awarded the veteran 
(see DeLuca).  This award is a full grant of the benefit 
requested by the veteran.




ORDER

An initial evaluation of 20 percent for a left knee 
disability, manifested by multiple surgeries and lateral 
meniscus repair and distal alignment with lateral release is 
allowed.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


